983 F.2d 1087
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Jeanette D. RICHARD, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 92-3456.
United States Court of Appeals, Federal Circuit.
Nov. 10, 1992.

Before PAULINE NEWMAN, MAYER and LOURIE, Circuit Judges.
PER CURIAM.


1
The Merit Systems Protection Board decision affirming the Office of Personnel Management's denial of Jeanette D. Richard's application for survivor annuity benefits under the Spouse Equity Act, Docket No. BN0831920003I1, is affirmed.


2
Because Richard's former spouse did not elect to have his annuity reduced under 5 U.S.C. § 8339(j), she must show that she met all five statutory requirements of section 4(b)(1)(B) of the Civil Service Retirement Spouse Equity Act of 1984, Pub.L. No. 98-615, as amended by the Federal Employees Benefits Improvement Act of 1986, Pub.L. No. 19-251, and the Federal Employees Retirement System Technical Improvement Act of 1987, Pub.L. No. 100-238 (codified at 5 U.S.C. § 8341 note).   Section 4(b)(1)(B)(iv) requires Richard to have filed an application for the survivor annuity with OPM on or before May 7, 1989, whether or not her former spouse was still living.   She filed it on July 21, 1989.   Richard has not shown that there are any exceptions permitted under section 4(b)(1)(B)(iv) or that OPM had a statutory duty to provide her notice of the filing deadline.   Accordingly, she is not entitled to survivor annuity benefits under the Act.